DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I (claims 1-14) and group V (claim 30) in the reply filed on 02 September 2021 is acknowledged.  The traversal is on the ground(s) that the examiner fails to provide sufficient reason as to why group I is directed to independent or distinct subject matter from group V and a lack of a serious search burden on the examiner.  This is found persuasive because claim 1 includes the subject matter being used to characterize both group I and group V as pointed out by the Applicant.
The restriction requirement of 02 September 2021 is partially withdrawn with regards to group I and group V.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites “detecting, via first information from a glucose monitoring device,  that a blood-glucose level of a user is between a high-end threshold and a low-end threshold”, “providing a test comprising at least one predefined pass/fail criteria after the blood-glucose level of the user is detected between the high-end threshold and the low- end threshold”, “establishing a baseline associated with the user based on a first response”, “detecting, via second information from the blood glucose 
This judicial exception is not integrated into a practical application at Step 2A Prong Two. Moreover, the claim as a whole fails to amount to significantly more than the judicial exception at Step 2B. The recitation of steps of the claimed method being performed on a mobile device amount to mere instructions to implement an abstract idea or other exception on a computer (MPEP 2106.05(f)). The claim is not patent eligible.
Dependent claim 2 incorporates the non-statutory subject matter of claim 1 therein. Claim 2 specifies the pass/fail criteria, which merely limits the abstract idea.
Dependent claim 3 incorporates the non-statutory subject matter of claim 2 therein. Claim 3 recites that the test is overlayed on the mobile device. The claim as a whole still fails to amount to significantly more than the judicial exception at Step 2B. The recitation of steps of the claimed method being performed on a mobile device amount to mere instructions to implement an abstract idea or other exception on a computer (MPEP 2106.05(f)). The claim is not patent eligible.
Dependent claim 4 incorporates the non-statutory subject matter of claim 2 therein. Claim 4 further specifies the pass/fail criteria, which merely limits the abstract idea.
Dependent claim 5 incorporates the non-statutory subject matter of claim 1 therein. Claim 5 recites that the pass fail criteria comprises a response on the mobile device. The claim as a whole still 
Dependent claim 6 incorporates the non-statutory subject matter of claim 1 therein. Claim 6 further limits the type of extreme diabetic state, which merely limits the abstract idea.
Dependent claim 7 incorporates the non-statutory subject matter of claim 1 therein. Claim 7 further limits the detection threshold of the extreme diabetic state, which merely limits the abstract idea.
Dependent claim 8 incorporates the non-statutory subject matter of claim 1 therein. Claim 8 further limits when to communicate the alert, which merely limits the abstract idea.
Dependent claim 9 incorporates the non-statutory subject matter of claim 1 therein. Claim 9 recites that the alert is an audible alert, which can be performed in the mind or by hand (see 35 U.S.C. 101 rejection of “communicating” limitation of claim 1 above). Furthermore, the claim as a whole still fails to amount to significantly more than the judicial exception at Step 2B. The recitation of steps of the claimed method being performed on a mobile device amount to mere instructions to implement an abstract idea or other exception on a computer (MPEP 2106.05(f)). The claim is not patent eligible.
Dependent claim 10 incorporates the non-statutory subject matter of claim 1 therein. Claim 10 recites that the communicating the alert comprises a first predefined message, which merely limits the abstract data. Furthermore, the claim as a whole still fails to amount to significantly more than the judicial exception at Step 2B. The recitation of steps of the claimed method being performed on an external speaker amount to mere instructions to implement an abstract idea or other exception on a computer (MPEP 2106.05(f)). The claim is not patent eligible.
Dependent claim 11 incorporates the non-statutory subject matter of claim 1 therein. Claim 11 recites requesting to communicate the diabetes-relate alert and communicating the alert, which merely 
Dependent claim 12 incorporates the non-statutory subject matter of claim 1 therein. Claim 12 further limits when to provide the test, which merely limits the abstract idea.
Dependent claim 13 incorporates the non-statutory subject matter of claim 12 therein. Claim 13 further limits when to provide the test, which merely limits the abstract idea.
Dependent claim 14 incorporates the non-statutory subject matter of claim 1 therein. Claim 14 further limits when to provide the test, which merely limits the abstract idea.
Claim 30 recites “detecting, via first information from a glucose monitoring device,  that a blood-glucose level of a user is between a high-end threshold and a low-end threshold”, “providing a test comprising at least one predefined pass/fail criteria after the blood-glucose level of the user is detected between the high-end threshold and the low- end threshold”, “establishing a baseline associated with the user based on a first response”, “detecting, via second information from the blood glucose monitoring device, an extreme diabetic state in response to the blood-glucose level of the user being above the high-end threshold or below the low-end threshold”, “providing the test comprising the at least one predefined pass/fail criteria in response to the detecting of the extreme diabetic state”, and “communicating a diabetes-related alert”, wherein the functions performed by this claim amount to an abstract idea as they can be performed in the mind or by hand because each of the “detecting, via first information…” and “detecting, via second information…” steps can be done in the mind or by hand (The triggering event may be detected based on the blood glucose level exceeding a predefined high-end threshold or a predefined low-end threshold (Applicant’s Specification [0044]), wherein this can be performed in the mind by identifying data indicative of a blood glucose level), each of the “providing a 
This judicial exception is not integrated into a practical application at Step 2A Prong Two. Moreover, the claim as a whole fails to amount to significantly more than the judicial exception at Step 2B. The recitation of steps of the claimed method being performed on a mobile device amount to mere instructions to implement an abstract idea or other exception on a computer (MPEP 2106.05(f)). The claim is not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US-9974903-B1).
Regarding claim 1, Davis teaches a method comprising detecting, via first information from a glucose monitoring device, that a blood-glucose level of a user is between a high-end threshold and a low-end threshold (Davis, Col 32, lines 38-46; Col 19, lines 43-47, wherein detecting a blood-glucose level close to a zone threshold (-10% with respect to the high-end threshold, +10% with respect to the low-end threshold) reads on a blood-glucose level between a high-end threshold and a low-end threshold); providing a test comprising at least one predefined pass/fail criteria on a mobile device after the blood-glucose level of the user is detected between the high-end threshold and the low- end threshold (Col 17, lines 19-28); establishing a baseline associated with the user based on a first response to the test on the mobile device (Col 32, lines 12-22); detecting, via second information from the blood glucose monitoring device, an extreme diabetic state in response to the blood-glucose level of the user being above the high-end threshold or below the low-end threshold (Col 4, lines 33-35; Col 15, lines 52-56); providing the test comprising the at least one predefined pass/fail criteria on the mobile device in response to the detecting of the extreme diabetic state (Col 4, lines 35-37); communicating a diabetes-related alert configured to solicit assistance in treatment of the extreme diabetic state in response to a failure of the test, wherein the failure of the test is detected by a predefined deviation between the first response and a second response to the test (Col 4, lines 37-43; Col 18, lines 20-25; wherein the determination of cognitive unawareness based on a threshold reads on the deviation between the first response and second response); and determining that the user is capable of self-treating the extreme diabetic state (Col 21, lines 46-48) and continuing to monitor the blood-glucose level of the user for subsequently providing the test (Col 13, lines 49-52) or communicating the diabetes-related alert in response to the test being passed (Col 37, lines 54-61; Col 56, lines 9-12).

Regarding claim 3, Davis teaches the method of claim 2, wherein the providing the test further comprises: overlaying the at least one question on a lock screen, a home screen, or another application displayed on the mobile device (Col 53, lines 33-35, 38-41).
Regarding claim 4, Davis teaches the method of claim 2, wherein the at least one pass/fail criteria comprise a relative change in acceleration or a relative change in orientation of the mobile device over a period of time, and wherein the first response and the second response each comprise an indication of the acceleration of the mobile device based on accelerometer data or an indication of the orientation of the mobile device based on gyroscope data (Col 5, lines 29-34).
Regarding claim 5, Davis teaches the method of claim 1, wherein the at least one predefined pass/fail criteria comprise a traceable object or a touchable object on a display of the mobile device (Col 53, lines 33-35, 38-41), and wherein the first response and the second response each comprise an indication of at least one user input relative to the traceable object or the touchable object on the display of the mobile device (Col 23, lines 53-56).
Regarding claim 6, Davis teaches the method of claim 1, wherein the extreme diabetic state comprises a hypoglycemic event or a hyperglycemic event (Col 15, lines 52-56).
Regarding claim 7, Davis teaches the method of claim 1, wherein the extreme diabetic state is detected at the high-end threshold or the low-end threshold prior to a threshold for a hypoglycemic event or a hyperglycemic event (Col 32, lines 38-46; Col 19, lines 43-47).
Regarding claim 8, Davis teaches the method of claim 1, the method further comprising: communicating the diabetes-related alert a predefined period of time after a failure to receive a user 
Regarding claim 9, Davis teaches the method of claim 1, wherein the diabetes-related alert is an audible alert communicated via a speaker of the mobile device (Col 54, lines 8-13).
Regarding claim 10, Davis teaches method of claim 1, wherein the communicating the diabetes-related alert further comprises at least one of the following: sending a first predefined message for the diabetes-related alert to an external speaker device for audible communication to an occupant of a space; sending a second predefined message for the diabetes-related alert via telecommunication or text message to an alternate device to the mobile device; or sending an alert message to control a home automation system to alert the user (Col 54, lines 8-13).
Regarding claim 11, Davis teaches method of claim 1, further comprising: displaying a request to communicate the diabetes-related alert on the mobile device in response to the test being passed (Col 56, lines 9-12; Col 23, lines 1-3; wherein in the current embodiment, the prompt would be displayed even after the user passes); and communicating the diabetes-related alert in response to receipt of a user indication to communicate the diabetes-related alert (Col 40, line 61-Col 41, line 2).
Regarding claim 12, Davis teaches method of claim 1, further comprising: starting a timer at the mobile device, and wherein the test that is provided in response to the detecting of the extreme diabetic state is provided after an expiration of the timer (Col 5, lines 61-62).
Regarding claim 13, Davis teaches the method of claim 12, wherein the timer corresponds to a severity level of the extreme diabetic state (Col 5, lines 62-64).
Regarding claim 14, Davis teaches the method of claim 1, further comprising: starting a first timer at the mobile device (Col 5, lines 61-62); failing to receive an indication that the user has treated the extreme diabetic state prior to an expiration of the first timer; and starting a second timer at the 
Regarding claim 30, Davis teaches a method comprising detecting, via first information from a glucose monitoring device, that a blood-glucose level of a user is between a high-end threshold and a low-end threshold (Davis, Col 32, lines 38-46; Col 19, lines 43-47, wherein detecting a blood-glucose level close to a zone threshold (-10% with respect to the high-end threshold, +10% with respect to the low-end threshold) reads on a blood-glucose level between a high-end threshold and a low-end threshold); providing a test comprising at least one predefined pass/fail criteria on a mobile device after the blood-glucose level of the user is detected between the high-end threshold and the low- end threshold (Col 17, lines 19-28); establishing a baseline associated with the user based on a first response to the test on the mobile device (Col 32, lines 12-22); detecting, via second information from the blood glucose monitoring device, an extreme diabetic state in response to the blood-glucose level of the user being above the high-end threshold or below the low-end threshold (Col 4, lines 33-35; Col 15, lines 52-56); providing the test comprising the at least one predefined pass/fail criteria on the mobile device in response to the detecting of the extreme diabetic state (Col 4, lines 35-37); communicating a diabetes-related alert configured to solicit assistance in treatment of the extreme diabetic state in response to a failure of the test, wherein the failure of the test is detected by a predefined deviation between the first response and a second response to the test (Col 4, lines 37-43; Col 18, lines 20-25; wherein the determination of cognitive unawareness based on a threshold reads on the deviation between the first response and second response).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791